Title: To Thomas Jefferson from Edmund Randolph, 26 August 1792
From: Randolph, Edmund
To: Jefferson, Thomas



Dear sir
Philadelphia August 26. 1792.

Mr. Wilson, after a consultation with his brethren, has allowed Pagan’s writ of error. No security is required, as he is in custody. His counsel and attorney are informed of this, and will, I presume, proceed without delay.
I wrote to Mr. Madison, on the subject of the attack in Fenno’s paper, signed an American; expecting, that he would communicate the part of my letter at least to you. On such an occasion, it is difficult to know, what course ought to be pursued. Indeed the discretion of the person interested ought to be the guide. I shall therefore only say, that I shall not hesitate to be instrumental, where you think I can be serviceable; and that I am with truth Dear sir yr. friend & serv.

Edm: Randolph

